The report of the referee gives to the defendant association the amount of money loaned, $500, and interest thereon, and the amount expended for insurance, deducting only what was actually paid as installments.  We do not think this is subject to any exception.
A point was made in the argument as to the status of Madison Graves in the association, and the terms of his reinstatement. That is not involved in the report and exceptions, and therefore we do not consider it.
There is no error in the report, or in the order confirming it. This will be certified, to the end that there may be the proper orders for the satisfaction of the mortgage and for the title to the purchaser, etc.
PER CURIAM.                                    Affirmed.
Cited: Hoskins v. B.  L. Association, 84 N.C. 838.
(191)